DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-7, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Titz et al. (US 7516916) in view of Japanese Patent Publication JP 5309740 (Kusanagi), Maeda (US 20070201897) and Kaida et al. (US 4540456).  
As to claim 1, Titz et al. shows a web splice for attaching two webs, the web splice comprising: a first, expiring web, 9, having a trailing edge and first side edges defining a first width, the trailing edge defining a first shape, 61b, that is non-linear, the first side edges being parallel to a web running direction; a second, trailing web, 11, having a leading edge and second parallel side edges and a second width the same as the first width, the leading edge defining a second shape, 67b, that is non-linear, the second side edges being parallel to the web running direction; the trailing edge and the leading edge forming a non-linear butt joint; and an adhesive member, 41, adhered to the first web and the second web and overlapping at least a portion of the butt joint (Fig. 7; column 8, lines 29-57).  
Titz fails to specifically teach or disclose that non-linear butt joint may comprise of an apex with the middle section extending from the apex to the two side sections, each side section terminating at a junction of the side edges as currently claimed.  Kusanagi also shows a web splice for attaching two webs with the trailing edge of the first web, 42, and the leading edge of the second web, 43, in a non-linear shape, and an adhesive member, 44, adhered to the two webs and the butt joint (Fig. 3).  Kusanagi further shows the butt joint comprises a middle section, two side sections and an apex, the middle section located downstream of the two side sections, each side section terminating at a junction of a first side edge and a second side edge, each side section forming an acute included angle with a first side edge of the first web (Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to make the butt joint of Titz et al. to have a middle section, two side sections and an apex, the middle section located downstream of the two side sections, each side section terminating at a junction of a first side edge and a second side edge, each side section forming an acute included angle with a first side edge of the first web because Kusanagi shows this to be interchangeable with a wavy butt joint (Fig. 5) similar to the butt joint of Titz et al.
As to the claim limitation requiring that the acute angle of butt joint be relative to the first web instead of the second web, a person of ordinary skill in the art, upon reading Kusanagi, would have recognized that the butt edge joint forming an acute angle with the first expiring web is one of a finite number of butt edge joints orientations known to be useful for forming a web splice.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to try the butt edge joint forming an acute angle with the first expiring web (versus forming an acute angle with the second web) in the method by the above references as combined because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp.  “A person of ordinary skill has good reason to pursue the known option within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense."  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The above references as combined fail to specifically teach or disclose that the non-linear butt joint may comprise of an apex with the middle section extending from the apex to the two side sections, each side section terminating at a junction of the side edges to essentially form a simple v-shaped end as currently claimed.  It is the position of the examiner that a simple v-shaped butt-edge is well known and conventional in the art of splicing an would have been obvious to use in the web splice of Titz.  Maeda (paragraph 182; Fig. 25, 26) discloses that it is known and conventional in the art of splicing to use a simple v-shaped butt-edge for forming a spliced connection.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the simple v-shaped splice of Maeda in the splice taught by Titz because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional butt-edge for use in a splice connection.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The above references as combined are silent as to whether the adhesive single sided adhesive member has a width less than the first and second width.  Kaida discloses a film splice (Abstract).  Kaida discloses that it is known and conventional in the art of splicing to use a single sided adhesive 3 with a width less than the widths of the materials (1, 2) forming a butt-edge (Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the single sided adhesive with a width less than that of the webs being spliced of Kaida in the splice taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful adhesive member for forming a splice at a butt edge of materials being bonded to one another.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time of filing the application to make the acute included angle between 10 degrees and 60 degrees for design choices or to meet market demands because Titz et al. teaches the shape can be any complementary shape (column 8, lines 58-59); Maeda and Kusanagi shows other splice shapes can have the included angle in what appears to be within the range of 10 degrees to 60 degrees (Fig. 5). 
Regarding claim 4, Kusanagi  shows the butt joint is curved at the junction of a first side edge and a second side edge.
Claim 5 is rejected for the same reasons as claim 1 above.  
Regarding claim 6, the splice of claim 5 is taught as seen above.  In the splice of the references as combined, a line extending across the first web and the second web along the butt joint and perpendicular to the web running direction intersects the butt joint at two points, except at the apex.  
Regarding claim 7, Titz et al. shows the first web and the second web are positioned with respect to each other such that the trailing edge continuously abuts the leading edge.  
Regarding claim 9, Titz et al. shows the adhesive member comprises a first adhesive side and a second non-adhesive side.  
As to claim 11, the splice of claim 1 is taught as seen above.  The splice of the above references as combined would leave the side edges/sections uncovered.  
As to claim 13, the splice of claim 1 is taught as seen above.  The splice of the above references as combined as a butt-joint which comprises a single apex.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Titz et al. (US 7516916) in view of Japanese Patent Publication JP 5309740 (Kusanagi), Maeda (US 20070201897) and Kaida et al. (US 4540456) as applied to claims 1, 3-7, 9, 11 and 13  above, and further in view of Garner et al. (US 9206066)
The references as combined fail to explicitly show the trailing edge and the leading edge define a gap.  Garner et al. shows a spliced web wherein the trailing edge and the leading edge can be either abutting (column 5, lines 37-43) or have a gap therebetween (column 5, lines 51-55).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to have the first web and the second web are positioned with respect to each other such that the trailing edge and the leading edge define a gap to meet market demands or design considerations because Garner et al. teaches that the two configurations are variants of each other.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Titz et al. (US 7516916) in view of Japanese Patent Publication JP 5309740 (Kusanagi), Maeda (US 20070201897) and Kaida et al. (US 4540456) as applied to claims 1, 3-7, 9, 11 and 13  above, and further in view of Fujii (US 20050186418).
As to claim 12, the splice of claim 1 is taught as seen above.  The above references as combined fail to specifically teach or disclose whether the widths of the of the webs being spiced can be different from one another.  It is the position of the Examiner that forming a splice between webs of different widths is known and conventional in the art and would have been obvious at the time of the invention.  Fujii discloses a film splicer.  Fujii discloses that it is known and conventional in the art form a splice between webs that have a different width from one another (Fig. 6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to form a splice between webs of different widths as taught by Fujii in the splice of the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional splice in the situation wherein webs of different widths needed to be spliced to one another.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Titz et al. (US 7516916) in view of Japanese Patent Publication JP 5309740 (Kusanagi), Maeda (US 20070201897), Kaida et al. (US 4540456)  and Fernandez (US 20110143871).
Claims 14 and 15 are rejected for substantially the same reasons as claim 1 above.  The above references as combined in the rejection of claim 1 fail to specifically teach or disclose that the first and second edges form an interlocking shape instead of a V-shape.  Fernandez discloses that in the art of forming a splice that the shape of the butt-edge may be in a standard V-shape, W-shape, tooth like dovetail (claim 15) and other combinations (Abstract).  It would have been obvious for one of ordinary skill at the time of the invention to substitute a V-shape splice with a dovetail spice and would have been motivated to do so because Fernandez teaches that they are known functional equivalents.  
Claim 16 is rejected for the same reasons as claim 14 and 15 above since Fernandez teaches that W-shaped and V-shaped butt-edges are known functional equivalents.  

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. Examiner will address only those arguments pertinent to the rejection above.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that Kusanagi doesn’t teach that a side section of butt edge joint makes an acute angle with the side edge of the first web.  This argument is not persuasive since, as seen in the rejection above, it would have been obvious to try the butt edge joint oriented so as to form an acute angle with the first expiring web since there are a finite number of ways (two) to orient the butt edge joint.
	Applicant argues on pages 8 and 9 that none of the references teaches or discloses a single non-linear butt joint comprising a middle section, two linear side section and an apex, non-overlapping joint having a constant thickness.  This argument is not persuasive since, as seen in the rejection above, Maeda discloses that a single non-linear butt joint comprising a middle section, two linear side section and an apex, non-overlapping joint having a constant thickness is known and conventional in the art of splicing web ends to one another.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745